DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 248.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,251,015.
Regarding claim 13, the patented claim discloses a method comprising:
- performing a plurality of scans across the field of view of a sample along a respective plurality of scan-trajectories extending in a scan direction, the sample comprising a plurality of substantially parallel lines extending in a first direction, the scan direction being non-parallel to the first direction (‘providing a sample comprising a plurality of substantially parallel lines extending in a first direction; performing a plurality of scans across the field of view of the sample along a respective plurality of scan-trajectories extending in a scan direction; the scan direction being substantially perpendicular to the first direction;’);
- detecting a response signal of the sample caused by the scanning of the sample (‘detecting a response signal of the sample caused by the scanning of the sample;’);
- determining, for a plurality of locations within the field of view, a distance between a first line segment of a line and a second line segment of the line, whereby each of the first line segment and the second line segment are crossed by a plurality of scan trajectories, based on the response signal (‘determining a distance between a first line segment of a line and a second line segment of the line, whereby each of the first line segment and the second line segment are crossed by a plurality of scan trajectories, based on the response signal; performing the previous step for a plurality of locations within the field of view;’); and
- determining the distortion across the field of view, based on the determined distances at the plurality of locations (‘and determining the distortion across the field of view, based on the determined distances at the plurality of locations.’).
The pending claim differs in claiming a non-transisitory computer readable medium that stores set of instructions that is executable by at least one processor of a scanning inspection tool to cause the scanning inspection tool to perform the method.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to create instructions for the method so the method could be easily and repeatably performed. 
Claims 14-22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 11,251,015.
Regarding claims 14-22, the patented claims differ in claiming a non-transisitory computer readable medium that stores set of instructions that is executable by at least one processor of a scanning inspection tool to cause the scanning inspection tool to perform the method.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to create instructions for the method so the method could be easily and repeatably performed.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,251,015.
Regarding claim 23, the patented claim discloses an inspection tool comprising:
- an object table configured to receive a sample comprising a plurality of substantially parallel lines extending in a first direction (‘n object table configured to receive a sample comprising a plurality of substantially parallel lines extending in a first direction;’);
- a beam source configured to generate a beam (‘an e-beam source configured to generate an e-beam;’);
- a beam manipulator configured to direct the beam onto the sample (‘a beam manipulator configured to direct the electron onto the sample;’);
- a detector configured to detect a response signal of the sample caused by interaction of the beam with the sample (‘a detector configured to detect a response signal of the sample caused by interaction of the electron beam with the sample;’);
- a control unit configured to control the beam manipulator to perform a plurality of scans across the field of view of the sample along a respective plurality of scan-trajectories extending in a scan direction; the scan direction being non-parallel to the first direction, wherein the control unit is further configured to perform, for a plurality of locations within the field of view, determining a distance between a first line segment of a line and a second line segment of the line, whereby each of the first line segment and the second line segment are crossed by a plurality of scan trajectories, based on the response signal of the sample during the scanning, and is configured to determine the distortion across the field of view, based on the determined distances at the plurality of locations (‘a control unit configured to control the beam manipulator to performing a plurality of scans across the field of view of the sample along a respective plurality of scan-trajectories extending in a scan direction; the scan direction being substantially perpendicular to the first direction, wherein the control unit is further configured to perform, for a plurality of locations within the field of view, determining a distance between a first line segment of a line and a second line segment of the line, whereby each of the first line segment and the second line segment are crossed by a plurality of scan trajectories, based on the response signal of the sample during the scanning, and is configured to determine the distortion across the field of view, based on the determined distances at the plurality of locations.’).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,251,015.
Regarding claim 24, the patented claim discloses the inspection tool of claim 24, wherein the control unit is configured to determine the distortion by performing a one- or two-dimensional fitting based on the determined distances (‘wherein the control unit is configured to determine the distortion by performing a one- or two-dimensional fitting based on the determined distances.’).
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,251,015 in view of US 6,273,606 (Dewaele et al.).
Regarding claim 30, Dewaele et al. discloses determining a distortion of lines in a particle beam image by piece-wise linear fitting (‘performed by piece-wise linear de-skewing, the skew values varying piece-wise linearly along the skew direction and their control points being defined by the skew values associated with the grid fit lines.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose the piece-wise linear fitting of Dewaele for the unspecified fitting of the patented claim since they are both measuring distortion of a line.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,251,015 in view of US 6,273,606 (Dewaele et al.).
Regarding claim 31, Dewaele et al. discloses that the distortion of a line can be measured as a piece-wise linear curve based on the relative position of the line segments (‘Therefore, the total operation is termed image warping since the local displacements are place dependent and performed by piece-wise linear de-skewing, the skew values varying piece-wise linearly.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to view the distortion as a piece-wise linear curve as in Dewaele et al. since this can be easily measured and corrected.
Claims 25-29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,251,015 in view of US 2014/0264016 (Chen et al.)
Regarding claims 25-29 and 32, Chen et al. discloses an inspection tool for measurements of line-edge roughness and line-width roughness that performs a plurality of scans and segments the lines such that each line segment is being crossed by a subset of the plurality of scans, the subset comprising a plurality of scan trajectories (fig. 2, segments 1011, 1021, 1031, 2011, 2021, 2031), such that the difference in the line segments in the scan direction, including the distance or gap between the first line segment and second line segment, are reflective of distortions (fig. 3 and associated text).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to do the same to exploit this.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881